Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Oct. 18, 2021, has been entered in the application. Claims 1-12, 14-18 and 20-22 are pending. Claims 13 and 19 are now canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):
A first axle coupled to the first drive unit to be driven for rotation by the first drive unit that does not extend through a sidewall of the cradle (claim 1, lines 33-34).  
First and second axles coupled to drive respective units wherein the first axle does not extend through a sidewall of the cradle; and wherein the second axle does not extend through a sidewall of the cradle (claim 12, lines 29-30).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 as amended now recites the provision of a first axle coupled to the first drive unit to be driven for rotation by the first drive unit that does not extend through a sidewall of the cradle (claim 1, lines 33-34).  Claim 12, as amended, now recites the provision of first and second axles coupled to drive respective units wherein the first axle does not extend through a sidewall of the cradle; and wherein the second axle does not extend through a sidewall of the cradle (claim 12, lines 29-30). The application as filed fails to teach or otherwise disclose these limitations. Numerous portions of the specification refer to the provision of a cradle (e.g., ¶¶0006, 0009, 0010, 0013, 0014, 0059, 0060, 0061, 0063, 0065, and 0067). No disclosure of a side wall is made, nor does the application disclose an axle which ‘does not extend through’ a side wall. Similarly, referring to figure 8, it is reasonably evident that no side walls exist on the cradle, and as such, the drawings also fail to support the newly added limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 30-32, the recitation of the powertrain unit connected to the cradle and open tray, followed by the recitation that the drive unit[s] extend beneath the tray “and are not enclosed by the open tray” is confusing to the extent that they would reasonably be seen as enclosed on the respective sides of the powertrain components which face the tray, particularly if the components of the power train are actually connected to the tray. Along this line, it may be that applicant intended to recite “are not completely enclosed…”; In claim 1, lines 33-34, the recitation of the axle being secured to the drive unit but not extending through a sidewall of the cradle is confusing, in that it does not appear as though the cradle has a side wall, in which case a claim recitation of an element not extending through a structure which does not exist is substantially confusing and would cast a substantial level of indefiniteness concerning the actual scope of protection desired. In claim 12, lines 29-30, the recitation of the provision of first and second axles coupled to drive respective units wherein the first axle does not extend through a sidewall of the cradle; and wherein the second axle does not extend through a sidewall of the cradle is confusing, in that it does not appear as though the cradle has a side wall, in which case, much as with the instance associated with claim 1, above, a claim recitation of an element not extending through a structure which does not exist is substantially confusing and would cast a substantial level of indefiniteness concerning the actual scope of protection desired. In claim 17, lines 22-23, the recitation of the drive unit connected to the cradle and open tray, followed by the recitation that the drive unit extends outwardly beneath the tray “and is not enclosed by the open tray” is confusing to the extent that they would reasonably be seen as enclosed on the 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claims Not Rejected over the Prior Art
Claims 1-12, 14-18 and 20-22 are not currently rejected as being unpatentable over or anticipated by the prior art of record, but are not in condition for allowance at this time in view of the issues set forth above under 35 USC §112.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the assertion that no new matter has been added, the examiner does not agree. Claim 1 now recites a first axle coupled to the first drive unit to be driven for rotation by the first drive unit that does not extend through a sidewall of the cradle, which limitation is not disclosed in the application as-filed, and further is not illustrated in the figures. In this case, the cradle does not even appear to have a side wall, and side walls for the cradle find no discussion in the text of the specification. Claim 12 now recites both first and second axles coupled to respective drive units, wherein the first axle does not extend through a sidewall of the cradle; and wherein the second axle does not extend through a sidewall of the cradle, which limitation is also not disclosed in the application as-filed, and further is not illustrated in the figures. Applicant’s amendments introduce substantial clarity issues in the claims as currently pending, to potentially include relationships with elements that are claimed, but don’t apparently exist in the invention itself, and as such, a careful comparison to the prior art becomes substantially difficult. As regards applicant’s assertions concerning the application of the reference to Hirai, the examiner agrees that the reference to Hirai as previously applied, either by itself under 35 USC §103, or in combination with a modifying reference such as Nagpal, does not appear to meet the limitations of the claims as they are currently written, however the clarity of the claims is substantially compromised, and at least claims 1 and 12 are directed to material which is not even supported by the application as filed. As such, the application is not currently in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616